DETAILED ACTION
Applicant's amendments and remarks, filed 1/28/21, are fully acknowledged by the Examiner. Currently, claims 24 -35 and 47-59 are pending with claims 36-46 canceled, claims 56-59 new, and claims 24-34, 47-51, and 53-55 amended. Applicant’s amendments or cancellations to claims 26, 27, 31, 38, 47, 49, and 50 has overcome or made moot the previously filed objections.  The following is a complete response to the 1/28/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-35 and 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitations “at least one side rib,” "at least one rib," and “at least two of said ribs” in the claims as amended.  There is insufficient antecedent basis for this limitation in the claim. Claims 25-35 and 56 are rejected for their dependency on rejected claim 24. Furthermore, the ribs are only discussed with respect to the arcuate cross sections, and not with the triangular cross section. It is at least unclear to examiner if ribs exist in the triangular cross section. The claim language regarding the ribs are interpreted for the purposes of examination to modify the arcuate cross sections and are not required for the triangular cross section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-30, 33, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem (US 2010/0049178), in view of Moss (US 2011/0202053), in view of McPherson (US 2008/0249523).
Regarding claim 24, Deem teaches a non-deployable system for treating the skin configured to deliver energy in a pre-determinable pattern, comprising:
at least one treatment tip comprising N non-deployable electrodes, N being an integer greater than or equal to 1 (par. [0146] one or more electrodes), at least one said electrode having at least one spaced apart protruding conducting element (par. [0145] with segmented or continuous electrodes, and where each electrode has 4 protruding elements, shown in Figs. 9a-b) configured to penetrate the skin surface at least one discrete location (penetrates via the electrodes as in Fig 10); at least one of said N electrodes is configured to apply energy to said at least one discrete skin volume so as to heat said at 
and, an applicator comprising at least one energy generator configured to apply said energy to said at least one skin volume by means of said at least one electrode and said at least one space apart protruding conducting element (applies energy via the electrodes and the protruding part of the electrodes), and wherein the ratio A/B is in a predetermined range (A/B must be less than 1 due to geometry). Deem further teaches at least one temperature sensor, said temperature sensor configured to determine temperature and amount of heating and ablation of said skin (par. [0260]-[0261] temperature measurement to determine temperature/heating to monitor effect of energy treatment at target location).
Deem does not explicitly teach at least one switching module configured to connect a number M of said N electrodes to at least one said energy generator such that merely said M electrodes are the active electrodes through which voltage is applied to said discrete skin volume to heat the same; and the remaining N-M of said N electrodes are return electrodes, where M is an integer in the range from 1 to N; and further wherein electrical current is returned from said M active electrodes to said energy generator through said N-M return electrodes, said electrical current returned to said energy generator being distributed between all of said N-M return electrodes. Deem is silent regarding wherein said switching module configured to switch voltage and current for each one of said N electrode to another one, in a pre-defined sequence so as to provide fractional RF treatment.
McPherson teaches a controller 400 for an electrosurgical generator with switches configured to connect a number of electrodes, and the rest of the electrodes may be turned to act as return electrodes (Fig. 4a-b, par. [0040]-[0041] with electrodes E41-46 and switches BS41-46 to determine if an electrode is an active or return electrode).

It would have been obvious to one of ordinary skill in the art to modify Deem with switching in a predefined Moss. This would allow the device to selectively use electrodes to focus energy on a target location. It would have been obvious to one of ordinary skill in the art to modify Deem with the switching and controller of McPherson, allowing for selective use of electrodes to target desired portions of tissue with a desired power level.
Regarding claim 25, Deem is silent regarding the sequence, but teaches a temperature sensor connected to a controller, configured to cease supply of energy to at least one discrete skin volume so as to terminate heating of said at least one discrete volume upon determination of a predetermined amount of heating (par. [0261] threshold temperature), further configured to determine changes over time in resistance of circuit between active electrodes and tissue (par. [0260] impedance measurement), and to stop delivery when sufficient ablation has occurred (par. [0261] ceasing delivery of energy once threshold is reached).
However, Moss teaches said pre-defined sequence is controlled by said temperature sensor connected to a controller (par. [0031] via controller 56).
It would have been obvious to one of ordinary skill in the art to modify Deem with the sequencing and switching of Moss, allowing for selective use of electrodes to target desired portions of tissue.
Regarding claim 26, Deem teaches a bio-feedback mechanism to determine tissue parameters (par. [0261] temperature to determine parameters of tissue), but is silent regarding switching.
Moss teaches switching according to instructions from a controller (par. [0031]).

Regarding claim 27, Deem is silent, but Moss teaches at least one flexible connector with a proximal and distal end (cable 27 has proximal end closer to generator and distal end further from generator), said connector electrically connected at its proximal end to at least one said switch (connected to 62 in Fig 2) and electrically connected at its distal end to at least one contactor (distal end is connected to 73).
It would have been obvious to one of ordinary skill in the art to modify Deem with the connector and switch of Moss to allow for a connection between the generator with the switching mechanism to selectively activate electrodes.
Regarding claim 28, Deem teaches wherein said treatment is RF treatment (as in at least par. [0144]), at least one of said at least two protruding conducting elements configured to cut through the stratum corneum of said skin (Fig 10, cuts through epidermis, which houses the stratum corneum), at least one discrete skin volume is tissue located beneath the skin (beneath epidermis), at least one discrete skin volume is tissue located beneath the stratum corneum (Fig 2, target tissue is beneath the epidermis which houses the stratum corneum).
Regarding claim 29, Deem is silent regarding at least one switch configured to reversibly connect to said energy generator to at least one of said N electrodes; wherein at least one of said at least one switch is configured to simultaneously connect a number M of electrodes to said energy generator, where M is an integer in a range from 1 to N.
Deem teaches the ratio M/N is in a range of greater than 10% to 25%, and greater than 25% (in the case of Fig 9a with 1 electrode, 1/1 is 100%).

It would have been obvious to one of ordinary skill in the art to modify Deem with the switching of Moss. This would allow the device to selectively use electrodes to focus energy on a target location.
Regarding claim 30, Deem teaches wherein each of said N electrodes comprises 2 said protruding conducting elements (each electrode has a section that protrudes to contact and treat tissue as in par. [0145]), each electrode has 4 protruding conducting elements (par. [0145] electrode may be a continuous electrode such that Fig 9b is one electrode), and where said system includes a mechanism for cooling at least a portion of said skin, comprising a pre-cooled liquid applied directly to said skin (par. [0155]).
Regarding claim 33, Deem teaches said treatment tip is disposable (the device may be thrown away), and said applicator is reusable (applicator may be used multiple times in a treatment).
Regarding claim 56, Deem is silent regarding the N second switches, N resistors, and any combination thereof.However, McPherson teaches second switches AS41-46 for electrodes E41-46 (Fig. 4a-b).It would have been obvious to one of ordinary skill in the art to have second switches for each electrode, to determine which electrodes are active for treatment depending on the treatment area.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Moss, in view of McPherson, and in further view of Ellman (US 6,572,613).
Regarding claim 31, Deem does not explicitly teach wherein each of said at least two protruding conducting elements is shaped substantially as a prism characterized by a rectangular base of length L and width W, two four-sided side faces of length L, and two three-sided end faces of said height A, said hypotenuse B and width W, said base conjoined with said electrode.

It would have been obvious to one of ordinary skill in the art to modify the shape of the electrodes of Deem to have the dimensions and faces of Ellman. The triangular shape would allow for penetration of skin tissue. It would have been obvious to one of ordinary skill in the art that the shapes of the side faces of this triangular prism could be flat. Furthermore, it appears that the invention would perform equally well with the pyramidal tip of the electrode to penetrate tissue and conduct energy.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Moss, in view of McPherson, in further view of Beckman (US 2011/0306968).
Regarding claim 32, Deem is silent regarding a treatment tip reversibly electrically connectable to a switching module, said applicator additionally comprising at least one contactor adapted to provide said reversible electrical connection between at least one of said electrodes in said treatment tip and at least one of said switches in said switching module.
However, Moss teaches an electrode array with a switch (62) that switches between electrode pairs. Beckman teaches that it is obvious to have an electrical lead between a switch (button 124) and a device component (pump 180), further made of copper (as in par. [0079]).
It would have been obvious to one of ordinary skill in the art to modify Deem with a switching module to switch between electrodes, to selectively treat tissue, and the contactor being copper, as taught by Beckman, as a material that is electrically conductive to conduct electricity.
Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Moss, in view of McPherson, and in further view of Whitman (US 2003/0050628).
Regarding claim 34, Deem is silent regarding at least one delivery indicator.
However, Whitman teaches a delivery indicator selected from a visible signal or audible signal (par. [0064]), and further wherein the audible signal is a pitch sound (buzzer or speaker would emit sound that is either variable or constant), and where the visible signal is a brightness, color, and visible signal (LED or light would emit light that is either constant or changing brightness and constant or changing color, and would either be patterned or non-patterned).
It would have been obvious to one of ordinary skill in the art to make the delivery indicator a visible or audible signal as taught by Whitman, in order to be able to alert a user to the state of the system.
Claims 35 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Moss, in view of McPherson, in further view of Bragagna (US 2010/0016843).
Regarding claim 35, Deem is silent regarding the system additionally comprising at least one disposable tip indicator.
However, Bragagna teaches a system with a disposable tip indicator (identifier as in par. [0065]), the tip indicator configured to indicate a unique identifier of said at least one disposable tip (bar code), and an identifier of usage of said at least one disposable tip (identify for shape and structure), and further wherein the identifier of usage is a visible identifier selected from a group consisting of a changing color identifier and a patterned visible identifier (bar code has different colors and a pattern).
It would have been obvious to one of ordinary skill in the art to modify Deem with the disposable tip indicator of Bragagna, in order to know the system and the effect of the system of tissue.
Claims 47-53, 55 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Moss, in view of McPherson, in further view of Couture (US 2007/0173811).
Regarding claim 47, Deem teaches a method for reducing pain during skin treatment, comprising steps of:
providing a device for treating the skin, comprising: at least one treatment tip comprising N electrodes, N being an integer greater than or equal to 1 (par. [0146] one or more electrodes), at least one said N electrodes having at least one spaced apart protruding conducting elements (par. [0145] with segmented or continuous electrodes, and where each electrode has 4 protruding elements, shown in Figs. 9a-b); at least one of said at least two said protruding conducting elements is configured to penetrate the skin surface at least one discrete location (penetrates via the electrodes as in Fig 10); at least one said N electrodes is configured to apply energy to at least one discrete skin volume so as to heat said at least one discrete skin volume (as in Fig 10 and par. [0150]); 
at least one of said protruding conducting element having cross sectional area of a triangular cross section (Figs. 9a-b);an applicator comprising at least one energy generator (204) configured to apply energy to said at least one skin volume by mean of at least one of said N electrodes and said at least one spaced apart protruding conducting element (device applies energy via electrodes and conducting elements at the distal end of the device);
activating said energy generator (204) such that electrical current is suppliable to at least one of said electrodes (supplies energy to electrodes). Deem further teaches at least one temperature sensor, said temperature sensor configured to determine temperature and amount of heating and ablation of said skin (par. [0260]-[0261] temperature measurement to determine temperature/heating to monitor effect of energy treatment at target location).
Deem is silent regarding at least one switching module configured to connect an energy generator to at least one of said electrodes, and activating said switching module in a predetermined sequence: Activating at least one of said at least one switch, said activation creating an electrical connection 
switching the voltage and current for each of said N electrodes to another one, in a pre-determined sequence, providing fractional RF treatment of said skin.
Couture teaches a duration of 1 ms to 1 second for an electrode pulse, and delay times from 1 ms to 2 seconds (par. [0076]).McPherson teaches a controller 400 for an electrosurgical generator with switches configured to connect a number of electrodes, and the rest of the electrodes may be turned to act as return electrodes (Fig. 4a-b, par. [0040]-[0041] with electrodes E41-46 and switches BS41-46 to determine if an electrode is an active or return electrode).
Moss teaches a switching module configured to reversibly connect an energy generator to at least one of said electrodes (switching module 62 reversibly connecting electrodes via switching), and said switching module is configured to switch voltage and current for each one of said electrode to another one, in a pre-defined sequence (par. [0031] switching of electrode pairs in a predetermined pattern) to provide RF treatment. Moss further teaches instructions for activating switches in a pattern such that electrode pairs are switched until treatment ends (par. [0076]), but is silent regarding the pulses and durations.
It would have been obvious to one of ordinary skill in the art to modify Deem with switching in a predefined Moss. This would allow the device to selectively use electrodes to focus energy on a target location. It would have been obvious to one of ordinary skill in the art to modify Deem with the switching and controller of McPherson, allowing for selective use of electrodes to target desired 
Regarding claim 48, Deem is silent regarding the sequence, but teaches a temperature sensor connected to a controller, configured to cease supply of energy to at least one discrete skin volume so as to terminate heating of said at least one discrete volume upon determination of a predetermined amount of heating (par. [0261] threshold temperature), further configured to determine changes over time in resistance of circuit between active electrodes and tissue (par. [0260] impedance measurement), and to stop delivery when sufficient ablation has occurred (par. [0261] ceasing delivery of energy once threshold is reached).
However, Moss teaches said pre-defined sequence is controlled by said temperature sensor connected to a controller (par. [0031] via controller 56).
It would have been obvious to one of ordinary skill in the art to modify Deem with the sequencing and switching of Moss, allowing for selective use of electrodes to target desired portions of tissue.
Regarding claim 49, Deem teaches a bio-feedback mechanism to determine tissue parameters (par. [0261] temperature to determine parameters of tissue), but is silent regarding switching.
Moss teaches switching according to instructions from a controller (par. [0031]).
It would have been obvious to one of ordinary skill in the art to modify Deem such that switching of electrodes occurs once a treatment condition has been met with one electrode, to switch the location of treatment from a location that has been treated to another desired location.
Regarding claim 50, Deem is silent, but Moss teaches at least one flexible connector with a proximal and distal end (cable 27 has proximal end closer to generator and distal end further from generator), said connector electrically connected at its proximal end to at least one said switch 
It would have been obvious to one of ordinary skill in the art to modify Deem with the connector and switch of Moss to allow for a connection between the generator with the switching mechanism to selectively activate electrodes.
Regarding claim 51, Deem teaches where said system includes a mechanism for cooling at least a portion of said skin, comprising a pre-cooled liquid applied directly to said skin (par. [0155]).
Regarding claim 52, Deem teaches selecting treatment to be RF treatment (as in at least par. [0144]), cutting through the stratum corneum (as in Fig 10), selecting said at least one discrete skin volume to be tissue located beneath said skin (beneath epidermis as in Fig 2), and selecting said at least one discrete skin volume to be tissue located beneath the stratum corneum (as in Fig 2 and Fig 10).
Regarding claim 53, Deem teaches providing each said electrode with between 2-5 protruding conducting elements (par. [0145] with segmented or continuous electrodes, and where each electrode has 4 protruding elements, shown in Figs. 9a-b), each electrode has 4 protruding conducting elements (par. [0145] electrode may be a continuous electrode such that Fig 9b is one electrode).
Regarding claim 55, Deem teaches said treatment tip is disposable (the device may be thrown away), and said applicator is reusable (applicator may be used multiple times in a treatment).
Regarding claim 58, Deem is silent regarding the N second switches, N resistors, and any combination thereof.However, McPherson teaches second switches AS41-46 for electrodes E41-46 (Fig. 4a-b).It would have been obvious to one of ordinary skill in the art to have second switches for each electrode, to determine which electrodes are active for treatment depending on the treatment area.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Moss, in further view of McPherson, in view of Couture, and in further view of Ellman.
Regarding claim 54, Deem does not explicitly teach wherein each of said at least two protruding conducting elements are shaped substantially as a prism characterized by a rectangular base of length L and width W, two four-sided side faces of length L, and two three-sided end faces of said height A, said hypotenuse B and width W, said base conjoined with said electrode.
However, Ellman teaches an electrode having a rectangular prism with a beveled end (Figs. 2 and 3; electrode with base having a length L and width W and a tapered end) two four-sided side faces of length L (rectangles making up base rectangular prism have a base of length L), and two three-sided end faces of height A, width W (two of the faces of the tapered end forming a pyramid have a base W and a height, and a hypotenuse defined by the height and width), and the base conjoined with the electrode (base is part of electrode).
It would have been obvious to one of ordinary skill in the art to modify the shape of the electrodes of Deem to have the dimensions and faces of Ellman. The triangular shape would allow for penetration of skin tissue. It would have been obvious to one of ordinary skill in the art that the shapes of the side faces of this triangular prism could be flat. Furthermore, it appears that the invention would perform equally well with the pyramidal tip of the electrode to penetrate tissue and conduct energy.
Allowable Subject Matter
Claims 57 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record found are Deem and McPherson, and Adanny (US 2011/0015625). While Adanny teaches a switch and resistor connected (switch 708 and resistor 712 along a line as in Fig. 7) and switch 708 diverting current to 712 to minimize pain, it would not have been obvious to one of ordinary skill in the art to modify the Deem and McPherson circuitry with that of Adanny to arrive at the 
Response to Arguments
Applicant’s arguments, see the remarks, filed 1/28/21, with respect to the rejection(s) of claim(s) the independent claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McPherson as a secondary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794